Citation Nr: 0206800	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  94-13 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
total right knee arthroplasty, with history of arthroscopy 
and degenerative arthritis, currently rated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound involving Muscle Group XV on the right 
side, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from August 1967 to March 
1971. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Current residuals following a total right knee 
arthroplasty include pain but no loss of functioning, edema, 
effusion, instability, weakness, tenderness, redness, or 
heat. 

3.  Range of motion in the right knee is currently shown from 
100 degrees of flexion; extension is, at worst, two degrees 
short of normal. 

4.  No more than moderate disability involving Muscle Group 
XV on the right side is currently demonstrated.   

5.  There are no extraordinary factors associated with the 
service-connected residuals of a right knee arthroplasty or a 
shell fragment wound to Muscle Group XV on the right side 
productive of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.
  
 
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a total right knee arthroplasty, with history of 
arthroscopy and degenerative arthritis, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.71a, Diagnostic Codes (DC) 5003, 5055, 5256, 5260, 
5261 (2001). 

2.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound involving Muscle Group XV 
on the right side are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.73, DC 5315 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, the Board 
finds that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claims by rating decisions dated in December 
1993, May 1998, and June 1999; a hearing officer's decision 
dated in September 2000, statement of the case dated in 
December 1993, and supplemental statements of the case dated 
in May 1998 and September 2000.  The Board concludes that the 
discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claims, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include VA clinical records dated through May 2000, has 
been obtained by the RO, and there is no specific reference 
to any other pertinent records that need to be obtained.  As 
such, the Board finds that the development requirements of 
the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability associated with a prosthetic knee replacement for 
1 year following the implantation of prosthesis shall be 
rated as 100 percent disabling.  38 C.F.R. § 4.71a, DC 5055.  
With chronic residuals consisting of severe painful motion or 
weakness in the affected extremity following a prosthetic 
knee replacement, a 60 percent rating is for assignment.  Id.  
With intermediate degrees of residual weakness, pain or 
limitation of motion, ratings by analogy to DCs 5256, 5260, 
or 5261 are for application.  Id.  The minimum rating 
following a prosthetic knee replacement is 30 percent.  Id.  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Id.  Traumatic arthritis is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010. 

Under Diagnostic Code 5256, where there is ankylosis (bony 
fixation) of the knee in an extremely unfavorable position, 
in flexion at an angle of 45 degrees or more, a 60 percent 
rating evaluation is warranted.  38 C.F.R. § 4.71a, DC 5256.  
Where there is flexion between 20 and 45 degrees, a 50 
percent rating evaluation is warranted.  Id.  Where flexion 
is between 10 and 20 degrees, a 40 percent rating evaluation 
is warranted, and where there is a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.  Id. 

In order to warrant the assignment of a compensable rating 
for limitation of motion of the knee, flexion must be limited 
to 45 degrees or extension must be limited to 10 degrees.  
38 C.F.R. § 4.71a, DC 5260, 5261.  A 20 percent rating for 
limitation of knee motion requires flexion to be limited to 
30 degrees or extension to be limited to 15 degrees.  Id.  
The highest assignable rating for limitation of flexion of 
the knee is 30 percent, and a rating in excess of 30 percent 
for limitation of extension of the knee requires extension to 
be limited to 30 degrees.  Id.  Full knee motion is from 0 
degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II.  

The VA General Counsel issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who had arthritis 
and instability of the knee may be rated separately under DCs 
5010-5003 and 5257, but cautioned that any such separate 
rating must be based on additional disabling symptomatology.  
In determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

During the pendency of the veteran's appeal, the provisions 
regarding the rating of muscle injuries were amended by 
regulatory changes codified at 62 Fed. Reg. 30235-30240 (June 
3, 1997), (codified at 38 C.F.R. §§ 4.56, 4.73 (2001)) 
(hereinafter new criteria).  As these amendments have not 
resulted in any major substantive change in the manner in 
which disability due to muscle injuries is rated pertaining 
to this case, the citations below will be to the new criteria 
for rating muscle injuries for the sake of convenience.  In 
addition, the Board notes that because the September 2000 
supplemental statement of the case includes citations to the 
new criteria for rating muscle injuries, application of these 
criteria will not result in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2001).

38 C.F.R. § 4.56(d)(1),(2),(3),(4) (2001) provide that 
disabilities resulting from muscle injuries under diagnostic 
codes 5301 through 5323, shall be classified as "slight," 
"moderate," "moderately severe" or "severe" as follows: 

Slight Disability of Muscles:

(i)	Type of injury:  Simple wound of muscle without 
debridement or infection.

(ii)	History and complaint:  Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.

(iii)	Objective findings:  Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus. No impairment of 
function or  metallic fragments retained in muscle tissue.

Moderate Disability of Muscles:

(i)	Type of Injury:  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection. 

(ii)	History and complaint:  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined by 
38 C.F.R. § 4.56(c), particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles. 

(iii)	Objective findings:  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

Moderately Severe Disability of Muscles:

(i)	Type of Injury:  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

(ii)	History and Complaint:  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
by 38 C.F.R. § 4.56(c) of this section and, if present, 
evidence of inability to keep up with work requirements.

(iii)	Objective Findings:  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

Severe Disability of Muscles:

(i)	Type of injury:  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii)	History and complaint:  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii)	Objective findings:  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:
(A)	X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
(B)	Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.
(C)	Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
(D)	Visible or measurable atrophy.
(E)	Adaptive contraction of an opposing group of muscles.
(F)	Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.
(G)	Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

Disability affecting Muscle Group XV (the mesial thigh group 
affecting adduction of the hip, flexion of the hip, and 
flexion of the knee) is rated as follows:  Slight disability, 
0 percent; moderate disability, 10 percent; moderately severe 
disability, 20 percent; severe disability, 30 percent.  
38 C.F.R. § 4.73, DC 5315.  

With the above criteria in mind, the relevant facts will be 
summarized.  During service, the veteran sustained several 
wounds to the lower extremities as a result of hostile mortar 
fire during his active duty in Vietnam.  Following separation 
from service, a July 1971 rating decision established service 
connection for, in pertinent part, residuals of a shell 
fragment wound to Muscle Group XV involving the right knee.  
A 10 percent rating was assigned under DC 5315.  

Thereafter, the veteran experienced continuing pain and 
difficulty in the right knee, to include sustaining a tear to 
the right medial meniscus necessitating arthroscopic surgery 
in March 1997.  In April 1998, a VA examination diagnosed 
degenerative joint disease in both knees, worse in the right 
knee.  The examiner found that the arthritis and the torn 
meniscus was etiologically related to the service-connected 
shell fragment wound.  Thereafter, a May 1998 rating decision 
added "degenerative arthritis s/p arthroscopy" to the 
service-connected disability, and rated the disability under 
DC 5010-5315.  The 10 percent rating was continued. 

In January 1999, the veteran underwent a total right knee 
arthroplasty, and a June 1999 rating decision added this 
procedure to the service connected disability.  The 
disability was rated under DC 5055, and following a 100 
percent rating assigned for the period beginning January 
1999, a 30 percent rating was assigned effective from March 
1, 2000. 

The most recent pertinent clinical evidence is contained in 
reports from a May 2000 VA examination report.  At that time, 
the veteran stated that following the replacement of the 
right knee, his knee was "better than it has been in fifteen 
years."  He did complain that he had pain, weakness, 
stiffness, instability, giving way, fatigability and lack of 
endurance.  The veteran denied swelling, heat, redness and 
locking.  He reported that he was not undergoing any 
treatment or taking any medication for his right knee.  No 
flareups of pain were described, and the veteran stated that 
his right knee did not interfere with his ability to work for 
the postal service.  

Upon range of motion testing, it was indicated that motion 
stopped when pain begins.  Flexion of the right knee was to 
100 degrees, and extension was measured to "-2" degrees.  
No edema, effusion, instability, weakness, tenderness, 
redness, or heat was observed upon physical examination.  The 
examiner stated that there was no loss of functioning in the 
right knee due to pain.  A 15 centimeter midline scar was 
noted.  Following the May 2000 VA examination, the RO 
assigned separate ratings for disabilities characterized as 
residuals of a total right knee arthroplasty, with history of 
arthroscopy and degenerative arthritis (100 percent from 
January 1999 and 30 percent from March 2000 under DC 5055) 
and a shell fragment wound involving Muscle Group XV on the 
right side (10 percent under DC 5315).   

Applying the pertinent legal criteria to the facts summarized 
above, the Board is in agreement with the ratings at issue 
assigned by the RO, and finds that increased compensation is 
not warranted.  First with the regard to the disability rated 
under DC 5055, the RO correctly assigned a 100 percent for a 
year (actually almost 14 months) following the January 1999 
implantation of the prosthetic right knee.  As for the 30 
percent rating assigned following this 100 percent rating, 
this is the minimum rating assignable under DC 5055, and the 
recent clinical findings preclude increased compensation by 
analogous rating to DCs 5256, 5261 or 5262.  In this regard, 
the right knee is not shown to be ankylosed, thus precluding 
increased compensation under DC 5256.  Also, the most recent 
VA examination did not show limitation of flexion or 
extension of the knee to a compensable degree under DCs 5261 
or 5262.  Given the lack of compensable limitation of motion, 
increased compensation is also not warranted for any 
disability attributable to arthritis.  Finally, because no 
instability in the right knee was shown upon the most recent 
VA examination, the VA General Counsel's opinion discussed 
above regarding a separate compensable evaluation for 
arthritis and lateral instability of the knee is not for 
application.

As for entitlement to an increased rating for the disability 
rated under DC 5315, the most recent clinical findings do not 
reflect any more than "moderate" muscle disability, thus 
precluding increased compensation under this provision.  In 
this regard, the veteran was said at the most recent VA 
examination to be able to work for the United States Postal 
Service without any limitation resulting from his right knee 
disorder, and the veteran himself described his knee as being 
better than it has been for the past 15 years.  He also is 
not currently taking any medication or receiving any 
treatment for this right knee disability. 

While the Board has considered the testimony presented by the 
veteran at his April 2000 hearing asserting that he feared 
the improvement in his right knee was only temporary, and 
that he still has troublesome pain in his right knee, the 
most probative evidence to consider is the most recent 
clinical reports from the May 2000 VA examination.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  There is simply nothing 
contained in the reports from this examination suggesting 
that any more than "moderate" muscle disability is 
demonstrated.  There is also no clinical evidence suggesting 
that there is any limitation of functioning due to scarring 
warranting a compensable separate rating under the diagnostic 
codes pertaining to skin disabilities codified at 
38 C.F.R. § 4.118, DC 7800-7819.  See Esteban v. Brown 6 Vet. 
App 259 (1994).  (A noncompensable rating is currently 
assigned for scars under DC 7805).  The veteran is reminded 
that if the improvement he has noticed is, as he fears, only 
temporary, he may again claim entitlement to a higher rating 
based on increased disability.

Also weighed by the Board were the provisions of 
38 C.F.R. §§ 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner who 
conducted the May 2000 specifically found no limitation of 
function due to pain, and no "flareups" of pain or other 
symptomatology in the right knee was described by the veteran 
at that time.  There is also no evidence that there is any 
weakness, excess fatigability, or incoordination associated 
with the right knee which would warrant increased 
compensation.  As such, an increased rating under 
38 C.F.R. §§ 4.40, 4.45 or the holding in DeLuca is not 
warranted.  

Finally, also considered by the Board were the provisions of 
38 C.F.R. § 3.321(b)(1), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
To this end, the Board notes that marked interference with 
employment due to the service-connected right knee disability 
addressed in this decision is clearly not demonstrated, nor 
is there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 30 percent residuals of 
a total right knee arthroplasty, with history of arthroscopy 
and degenerative arthritis, is denied. 

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound involving Muscle Group XV on the 
right side is denied.   



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

